DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-062290 and JP2017-065005, filed on 3/28/18 and 3/29/17 respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/19 and 4/15/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claims are drawn to "a computer program ". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: insert -- non-transitory – before “computer program ".



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimation device” in claim 1.
Claim 1 and paragraph 12 and discloses estimation device comprising an estimator without any structure. 
Fig. 15 shows the information processor included SOC estimation program. Therefore, a BRI, a generic computer, ECU, battery management unit (BMU) or the like considers as the estimation device.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kirchev (US 20100213946 hereinafter Kirchev).

Regarding to claim 1, Kirchev discloses a storage amount estimation device that estimates (fig. 10[3, 7]) a storage amount of an energy storage device (abstract discloses the estimation of state of charge of a lead acid battery) in which at least one of a positive electrode and a negative electrode contains an active material (fig. 10 shows battery 6 with positive and negative electrodes), at least two electrochemical reactions being generated in the active material depending on a transition of charge-discharge (inherently, there are electrochemical reactions), a hysteresis between a storage amount-voltage value charge characteristic according to a transition of charge and a storage amount-voltage value discharge characteristic according to a transition of discharge during generation of one of the electrochemical reactions being smaller than a hysteresis during generation of the other electrochemical reaction in the active material (fig. 9 shows the hysteresis between charge and discharge), 
the storage amount estimation device (fig. 10[3, 7]) comprising an estimator that estimates the storage amount using a voltage reference storage amount-voltage value characteristic obtained based on the storage amount-voltage value discharge characteristic when the one electrochemical reaction is generated more than the other electrochemical reaction (paragraphs 0043-44 discloses a SOC with monitoring circuit 3 to estimate the state of charge of the battery based on the voltage measurement. Paragraphs 0029 discloses fig. 9, square dots and round dots correspond to open circuit negative plate voltage values respectively measured after a discharge and after a charge of the lead acid battery. The white and black dots (whether 

Regarding to claim 6, Kirchev discloses the storage amount estimation device according to claim 1, wherein the storage amount comprises SOC (paragraph 0025). 

Regarding to claim 7, Kirchev discloses an energy storage module comprising: an energy storage device (fig. 10 battery 3); and the storage amount estimation device according to claim 1 (see fig. 10). 

Regarding to claim 8, Kirchev discloses a storage amount estimation method for estimating a storage amount of an energy storage device (abstract discloses the estimation of state of charge of a lead acid battery) in which at least one of a positive electrode and a negative electrode contains an active material (fig. 10 shows battery 6 with positive and negative electrodes), at least two electrochemical reactions being generated in the active material depending on a transition of charge-discharge, a hysteresis between a storage amount-voltage value charge characteristic according to a transition of charge and a storage amount-voltage value discharge characteristic according to a transition of discharge being during generation of one of the electrochemical reactions smaller than a hysteresis during generation of the other electrochemical reaction in the active material (fig. 9 shows the hysteresis between charge and discharge), 
the storage amount estimation method comprising: 
acquiring a voltage reference storage amount-voltage value characteristic obtained based on the storage amount-voltage value discharge characteristic when the one electrochemical reaction is generated more than the other electrochemical reaction (motoring circuit 3 to measure voltages); and 
estimating the storage amount based on the voltage reference storage amount-voltage value characteristic (paragraphs 0043-44 discloses a SOC with monitoring circuit 3 to estimate the state of charge of the battery based on the voltage measurement. Paragraphs 0029 discloses fig. 9, square dots and round dots correspond to open circuit negative plate voltage values respectively measured after a discharge and after a charge of the lead acid battery. The white and black dots (whether square or round) correspond to values measured respectively 1 h after a discharge or a charge and 5 min after a discharge or a charge). 

Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding to claim 2, Kirchev discloses the storage amount estimation device according to claim 1, wherein when the one electrochemical reaction is generated more than the other electrochemical reaction (the electrochemical reaction during charge is more than the electrochemical reaction during discharge).
However, the prior arts of record, alone or in combination, do not fairly teach or suggest “the storage amount is estimated based on a difference in storage amount between a storage amount-voltage value charge characteristic and a storage amount-voltage value discharge characteristic at an identical voltage value and the voltage reference storage amount-voltage value characteristic obtained by moving the storage amount-voltage value discharge characteristic toward the storage amount-voltage value charge characteristic” including all of the limitations of the base claim and any intervening claims. 

Claims 3-5 are objected for dependent upon claim 2.

Regarding to claim 9, Kirchev discloses storage amount estimation method according to claim 8.
However, the prior arts of record, alone or in combination, do not fairly teach or suggest 
“setting a reached voltage value based on a voltage value after the acquired voltage value is higher than a lower limit voltage value at which existence of the hysteresis is substantially switched; 
acquiring a difference in storage amount between the storage amount-voltage value charge characteristic and the storage amount-voltage value discharge characteristic at the reached voltage value and the voltage reference storage amount-voltage value characteristic obtained by moving the storage amount-voltage value discharge characteristic toward the storage amount-voltage value charge characteristic; and 
referring to the voltage reference storage amount-voltage value characteristic to estimate the storage amount when the acquired voltage value exists between the lower limit voltage value and the reached voltage value” including all of the limitations of the base claim and any intervening claims. 

Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 10 the prior arts of record, alone or in combination, do not fairly teach or suggest “setting the reached voltage value when the voltage value is determined to be higher than the lower limit voltage value; 
acquiring a first point on the storage amount-voltage value discharge characteristic, the first point corresponding to the set reached voltage value; 
acquiring a second point on the storage amount-voltage value charge characteristic, the second point corresponding to the reached voltage value; 
acquiring the voltage reference storage amount-voltage value characteristic by moving the storage amount-voltage value discharge characteristic toward the storage amount-voltage value charge characteristic to overlap the first point on the second point; 
determining whether the acquired voltage value exists between the lower limit voltage value and the reached voltage value; and 
referring to the voltage reference storage amount-voltage value characteristic to estimate the storage amount at the voltage value when the voltage value is determined to exist between the lower limit voltage value and the reached voltage value” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SON T LE/           Primary Examiner, Art Unit 2863